                Case 1:18-cv-08250-JSR Document 46 Filed 11/05/18 Paget 1 of 1 Page 1 of2


            FW: Winkelvoss Capital Fund, LLC v. Charles- Shrem (18CV8250 (JSR)) -- Meet-and-
            Confer UpdateDonald Pepperman to: RakoffNYSDchambers@nysd.uscourts.gov
            11102/2018 12:09 PM
            From: Donald Pepperman <Dpepperman@bakerma ~u~~~~
            To: "RakoffNYSDchambers@nysd.uscourts.gov"        DOCUMENT
            <~akoffN~SDchambers@nysd.usc?urts.gov> ·         ~ELECTB.ONICALLY FILE
            History:Th1s message has been replied to.
                                                              DOC #: _ _--+-+-t'-"""+w-¥--
See below. Email address did not work


From: Donald Pepperman
Sent: Friday, November 2, 2018 9:00 AM
To: KatherineMunyan@nysd.uscourts.gov
Cc: Sam Ferguson <sam@meadefirm.com>; Tyler Meade <tyler@meadefirm.com>; Brian Klein
<bklein@bakermarquart.com>; Te·resa Huggins <thuggins@bakermarquart.com>
Subject: Winkelvoss Capital Fund, LLC v. Charles Sh rem (18CV8250 (JSR)) -- Meet-and-Confer Update

Dear Ms. Munyan:

In accordance with the Court's direction yesterday regarding a moc;!:ifa::ation to the Prejudgment Attachment
Order in the above-referenced matter, counsel for the parties have how met-and-conferred. My firm (Baker
Marquart) represents defendant Charlie Sh rem. Tyler Meade's firm represents plaintiff WCF. We are pleased to
report that we have reached an agreement.

We have an agreement that Mr. Sh rem will be permitted to spend up to $50,000 per month, up until the
November 8 hearing, for living expenses (such as medical, food, utilities, telephone, car, boat, gas, insurance and
real estate related expenses). This agreement will be reevaluated after the November 8 hearing, depending on
the Court's direction to the parties.

There are some agreed-to carve outs and restrictions. First, Mr. Shrem cannot make any cryptocurrency
transfers prior to the November 8 hearing. Second, the parties have agreed to carve outs for any tax
obligations, plea agreement payments, and attorneys' fees/costs related to the defense of this litigation through
November 8.



Don Pepperman
Counsel for Defendant Charlie Sh rem



Donald R. Pepperman
Partner
dpepperman@bakermarquart.com
777 S. Figueroa Street                                                     /( - Lf---/ ~
Suite 2850
Los Angeles, California 90017
TEL 424.652.7804
FAX 424.652. 7850
www.bakermarquart.com




file:///C:/Users/munyank/AppData/Local/Temp/notes04DC05/-web2072.htm                                    1112/2018
